Appeal from an order of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered February 15, 2005 in an action for breach of contract and fraud. The order granted defendants’ motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court (Santaro v Jack of Hearts Carpet Co., Inc., 6 Misc 3d 1024[A], 2005 NY Slip Op 50170 [U] [2005]). Present—Hurlbutt, J.P., Scudder, Gorski, Smith and Lawton, JJ.